Citation Nr: 1721666	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

I.  Entitlement to a disability rating in excess of 20 percent prior to July 13, 2010, and in excess of 40 percent thereafter, for diabetes mellitus, type II.

II.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1983 to April 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection for the Veteran's diabetes mellitus was granted in May 2003 at 20 percent disabling.  Following a claim for increase, the evaluation was raised to 40 percent disabling, effective July 13, 2010.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not indicate that the Veteran's diabetes mellitus required regulation of his activities prior to July 13, 2010.

2.  The evidence of record does not indicate that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, nor does it indicate complications that would not be compensable if separately evaluated, throughout the entire appeal period.

3.  The Veteran failed to report for a scheduled VA examination in October 2015, which was necessary to determine whether a higher disability rating was warranted from July 13, 2010.  


CONCLUSION OF LAW

The claim for a disability rating in excess of 20 percent prior to July 13, 2010, and in excess of 40 percent thereafter, for diabetes mellitus, type II, is denied.  38 C.F.R. §§ 3.655, 4.119, Diagnostic Code (DC) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran failed to attend a VA diabetes mellitus examination scheduled in October 2015 and has not contacted VA regarding that appointment. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

Thus, when a Veteran misses a scheduled examination in conjunction with a claim for increased compensation, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought and (2) whether the Veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed or a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b).  Turk, supra.

The United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  Although, in dicta, the Court stated that in the normal course of events, it was the burden of the appellant to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id. 

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Under Diagnostic Code (DC)7913, a 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119. 

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

In this case, the first evidence that the Veteran's activities were regulated due to his diabetes mellitus was found in a July 2010 private treatment record indicating that he experienced ongoing lower extremity pain that made it difficult to exercise on a daily basis or to even exercise at all.  38 C.F.R. § 4.119, DC 7913; Camacho v. Nicholson, 21 Vet. App. 360, 362 (the phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities").  A subsequent VA examination reported restricted daily walking.  That report also found that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and that he had not been hospitalized for ketoacidosis or hypoglycemia over the prior twelve-month period.  The RO subsequently granted a rating of 40 percent disabling, effective July 13, 2010.  

More recent VA medical records do not indicate a change in treatment or frequency of doctor or hospital visits.  Further, the Veteran suffers from depression, peripheral neuropathy of the bilateral upper and lower extremities, coronary artery disease, erectile dysfunction, retinopathy, and scars, all as a result of his diabetes mellitus.  These complications are separately service-connected and evaluated and thus, compensable.  There is no indication in the available medical records that the Veteran suffers from additional noncompensable symptoms.  Therefore, the Board finds that an examination was necessary to establish entitlement to the benefit sought.  38 C.F.R. § 3.655; Turk, supra.

The Veteran was scheduled for a VA diabetes mellitus examination in October 2015.  The address and telephone number for the Veteran on the 21-2507a Request for Physical Examination are those that were previously provided by the Veteran and those through which regular communication with VA has occurred without incident.  Further, no mail was returned to VA as undeliverable.  Following the issuance of the April 2016 Supplemental Statement of the Case, which noted that the Veteran had not attended his scheduled examination, neither the Veteran nor his representative contacted VA regarding good cause for the missed appointment.  Additionally, the Veteran's representative submitted a VA 646 Statement of Accredited Representative in Appealed Case in June 2016 and an Informal Hearing Presentation in May 2017 which noted that the Veteran did not attend the VA examination, provided no reason for the missed appointment, and did not indicate a desire by the Veteran to undergo an examination. 

Given the presumption of regularity, the fact that neither the Veteran nor his representative has contacted VA with a reason for his failure to report, and the statements from his representative that acknowledged the missed examination, the Board is satisfied that the Veteran received notice of the examination and failed to respond.  See 38 C.F.R. § 3.655.  

Due to the Veteran's failure to report for a VA examination without good cause, the Veteran's claim for an increased rating for diabetes mellitus must be denied.  38 C.F.R. § 3.655.


ORDER

A rating for diabetes mellitus, type II, in excess of 20 percent prior to July 13, 2010, and for 40 percent thereafter is denied.


REMAND

At a September 2011 Decision Review Officer (DRO) hearing, the Veteran reported that he was diagnosed with diabetes mellitus, type II, in 1996, and began to exhibit symptoms of sleep apnea in the mid-to-late 1990s.  The Veteran presented an internet study to the DRO indicating a link between sleep apnea and diabetes and was seeking a statement regarding such a connection from his private physician.

Subsequently, a June 2012 VA examination and addendum opinion found that it was less likely than not that the Veteran's sleep apnea was incurred in or was caused while in service due to his noted hypersomnolence, deviated septum, and reported snoring.  The examiner stated that a person could snore and not have sleep apnea, that a deviated septum does not predispose one to having sleep apnea, and that there was no medical documentation during service or within one year of symptoms related to sleep apnea.  Subsequent decisions by the RO relied upon that VA medical opinion to deny service connection on a direct basis.

At the September 2011 hearing, a theory of entitlement for secondary service connection of sleep apnea was clearly raised but never adjudicated.  The Board must consider all reasonably raised theories of entitlement even if not specifically raised by the claimant.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).  In the context of a service connection claim, theories of entitlement such as direct service connection, secondary service connection, and presumptive service connection are deemed as part of the appeal regardless of when the issue has been raised in the record.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Therefore, the Board concludes that a VA examination is necessary to address the claim, as the current medical evidence of record is insufficient to address the question of secondary service connection.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of his sleep apnea disorder.  Following review of the electronic claims file, the examiner is asked to opine on the following:

a.  Is at least as likely as not (probability of 50 percent or better) that the Veteran's sleep apnea was caused by the service-connected diabetes mellitus; and

b.  Whether it is at least as likely as not (probability of 50 percent or better) that the disorder was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes disability. 

Special attention is directed to the lay statements of the Veteran's friends and family regarding witnessed symptoms, as well as to the VA and private medical treatment records in the claims file.

The examiner is asked to provide a complete rationale to support his/her conclusion.  

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


